 1   Kevin L. Hernandez (NBN 12594)
     LAW OFFICE OF KEVIN L. HERNANDEZ
 2   2510 Wigwam Parkway, Suite 206
     Henderson, Nevada 89074
 3   Telephone: (702) 563-4450
     Facsimile: (702) 552-0408
 4   E-Mail: kevin@kevinhernandezlaw.com

 5   Attorney for Plaintiffs,
     MEGAN PENDLETON
 6   SHAVANA NASH
 7
     LAUREN MARTELL
     KEN HALLEY
 8   MELANIE JOHNSON
     THEODORA CORK
 9   RAMON TORREZ
10
     RENEE GREEN
     SILVIA GREEN
11   XANADU STAMENKOVIC

12

13
                                UNITED STATES DISTRICT COURT
14                                   DISTRICT OF NEVADA

15   MEGAN PENDLETON, SHAVANA NASH,        )
     LAUREN MARTELL, KEN HALLEY,           )
16
     MELANIE JOHNSON, THEORDORA            )
17   CORK, RAMON TORREZ, RENEE GREEN,      )
     SILVIA GREEN, and XANADU              )
18   STAMENKOVIC                           )
                                           )
19
           Plaintiffs,                     )
20                                         )
           v.                              )       Case No. 2:18-cv-01181-APG-CHW
21                                         )
     GMA INVESTMENTS, LLC, d/b/a           )
22
     SUMMIT RECEIVABLES, a Nevada          )
23   corporation, and ANTHONY GUADAGNA,    )
     individually,                         )
24                                         )
           Defendants.                     )
25

26     STIPULATION OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(ii)

27         Plaintiffs, MEGAN PENDLETON, SHAVANA NASH, LAUREN MARTELL, KEN
28
     HALLEY, MELANIE JOHNSON, THEORDORA CORK, RAMON TORREZ, RENEE GREEN

                                               1
 1   SILVIA GREEN, and XANADU STAMENKOVIC and Defendant, GMA INVESTMENTS, LLC

 2   and ANTHONY GUADAGNA, individually, through their respective counsel, and pursuant to
 3
     Federal Rule of Civil Procedure 41(a)(1)(A)(ii), stipulate to the following:
 4
             1. The parties stipulate to dismiss plaintiffs'
                                                 plaintiff’s class action allegations WITHOUT
 5
     PREJUDICE. The court has not certified the proposed class and no notice has been given to any
 6

 7   putative class member of this lawsuit. The parties have settled their differences in a private

 8                                                                                plaintiffs.As
     settlement agreement which is not binding on any class member other than the plaintiff.  Assuch,
                                                                                                 such,
 9
     there is no need for notice to the putative class members pursuant to Fed. R. Civ. P. 23(e).
10
             2. The parties stipulate to dismiss plaintiffs'
                                                 plaintiff’s individual claims against defendant
11
     WITH PREJUDICE with both sides to bear their own fees and costs. This stipulation dismisses
12

13   the action
             theinaction
                    its entirety.
                          in its entirety.

14   Dated: January 24, 2019
15   Respectfully submitted,                            Respectfully submitted,
16   /s/ Cami M. Perkins                                /s/ Kevin L. Hernandez
     Cami M. Perkins (NBN 9149)                         Kevin L. Hernandez (NBN 12594)
17   HOLLEY DRIGGS WALICH FINE                          LAW OFFICE OF KEVIN L. HERNANDEZ
     WRAY PUZEY & THOMPSON                              2510 Wigwam Parkway, Suite 206
18   400 South Fourth Street, Third Floor               Henderson, Nevada 89074
     Las Vegas, Nevada 89101                            Telephone: (702) 563-4450
19   Telephone: (702) 791-0308                          Facsimile: (702) 552-0408
      Facsimile: (702) 791-1912                         E-Mail: kevin@kevinhernandezlaw.com
20   E-mail: cperkins@nevadafirm.com                    Counsel for Plaintiffs
     Counsel for Defendants
21

22

23

24                                                           IT IS SO ORDERED

25                                                           THE HONORABLE ANDREW P. GORDON
                                                             UNITED STATES DISTRICT JUDGE
26                                                           DATED:
                                                             Dated:   _________________________
                                                             Dated: January
                                                                    January 24,
                                                                             24,2019.
                                                                                  2019.
27

28


                                                         2
